Citation Nr: 0706227	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of breast 
reduction surgery.

2. Entitlement to service connection for depression, to 
include as secondary to residuals of breast reduction 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1984 to July 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).

The matter of service connection for depression other than as 
secondary to residuals of breast reduction surgery is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDINGS OF FACT

The veteran's macromastia was a developmental condition that 
was not aggravated by service; breast reduction surgery was 
elective and did not result in any additional disability, 
beyond the usual effects of such surgery.


CONCLUSIONS OF LAW

1. Service connection for residuals of breast reduction 
surgery is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).

2. The claim seeking service connection for depression as 
secondary to residuals of breast reduction surgery lacks 
legal merit.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2001 letter explained the evidence 
necessary to substantiate her claims, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claims.  
Nevertheless, the Board finds that she has essentially been 
notified of the need to provide such evidence, since the 
April 2001 letter informed her that additional information or 
evidence was needed to support her claims, and asked her to 
send the information or evidence to the RO.  In addition, the 
August 2003 statement of the case (SOC) included such notice 
by citing § 3.159(b)(1).  Thus, she has been adequately 
informed of the need to submit relevant evidence in her 
possession, has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed her of disability rating and 
effective date criteria.

The veteran's pertinent treatment records have been secured.  
She has not identified any evidence that remains outstanding; 
in a June 2006 statement, she indicated she had no more 
evidence to submit to support her claims.  The RO arranged 
for VA breast and psychiatric examinations in August 2002 and 
a psychiatric examination in April 2006.  Thus, VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claims.

B.	Factual Background

On service enlistment clinical examination, the veteran's 
breasts were noted as being normal.  A December 1984 service 
medical record (SMR) requests a plastic surgery consultation; 
the veteran desired breast reduction surgery because she had 
been experiencing chronic thoracic back pain and discomfort 
for about a year.  She reported a family history of breast 
reduction surgeries with excellent results.  She wanted the 
surgery even after she was told about scars and other 
potential residuals and risks.  An August 1985 report of 
surgery shows the veteran underwent elective bilateral 
reduction mammoplasty for macromastia.  It was noted that 
reduction mammoplasty was elected because of complaints of 
chronic soreness as secondary to bra straps, back pain 
secondary to macromastia, and tender breasts, especially 
around menses.  No surgical complications were noted and the 
veteran tolerated the procedure well.  Post-surgery hospital 
treatment records indicate the veteran complained of 
bilateral breast tenderness and tightness around the incision 
lines; examination showed edematous breasts without erythema; 
no exudate from the surgical scars; and well-closed incision 
sites.  She was discharged four days after surgery.  Biopsy 
results show fibrocystic changes in the removed portion of 
the left breast.  

On July 1988 separation examination, clinical examination 
revealed breast reduction surgery scars had decreased; 
breasts were noted as being normal.  The veteran reported 
having breast reduction surgery in August 1985, but she did 
not identify any residuals or complaints from the surgery; 
she stated she was in good health.  

1988 to 1999 Kaiser Permanente private treatment records show 
gynecological treatment and examinations and treatment for 
depression.  An April 1989 record reveals normal breast 
tissue with no cysts.  A November 1990 record shows the 
veteran's right nipple was retracted.  It was noted she had 
recently given birth, but was not breast feeding.  An October 
1991 gynecological examination report shows bilateral 
nodularities in the breasts; the examination was noted as 
being normal.  August 1995 records state the veteran was 
still experiencing leakage from her breasts, even though she 
had stopped nursing about four weeks previously.  

On August 2002 VA examination, the veteran reported that 
while she has had no recurrent or chronic tenderness, she has 
been very disappointed with the scarring and lumpiness in her 
breasts; her right nipple has also "been inverted most of 
the time."  Physical examination revealed a scar around the 
nipple as wide as one quarter of an inch and a six centimeter 
scar from the midline to the lateral aspect of the chest 
bilaterally.  There was no tenderness to palpation of the 
scars.  Diffuse nodularity around the scars in both breasts 
was noted.  The diagnosis was status post reduction 
mammoplasty with residual scarring and nodularity.  

In her September 2003 notice of disagreement, the veteran 
states that the scars from her breast reduction surgery are 
not small and that she thinks they are "grotesque."  Also, 
her milk ducts were cut during surgery and prevented her from 
breast feeding her three children.

C.	Legal Criteria and Analysis

Residuals of Breast Reduction Surgery

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has reported a family history of successful 
breast reduction surgeries; the size of her breasts appears 
to have been a developmental condition (and that point does 
not appear to be in dispute).  Under 38 C.F.R. § 3.306(b)(1), 
"[t]he usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars. . . will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service."  While the veteran alleges her 
surgery was not elective and that she had to have it done 
because of chronic neck and back pain, the record clearly 
indicates otherwise.  Nothing in the record suggests that 
reductive mammoplasty surgery was suggested or recommended by 
a physician.  Instead, the record clearly shows that the 
surgery was elective, and that the veteran agreed to undergo 
the procedure on her own discretion after being informed of 
the risks.  

The veteran has presented no evidence that her breast size 
was a disabling condition that was somehow aggravated by 
service.  SMRs show she complained of chronic neck and back 
pain because her breast size was causing her bra straps to 
dig into her shoulders and was causing soreness and pain.  
There is no evidence, and the veteran does not allege, that 
any service related activity or injury aggravated this 
chronic pain.  Further, the August 2002 VA examination 
diagnosis of status post reduction mammoplasty with residual 
scarring and nodularity does not establish a basis for the 
grant of service connection (i.e., that there is disability 
that is other than a usual effect of surgical treatment).  
The findings represent the usual effects of medical treatment 
undertaken to ameliorate the veteran's condition; such usual 
effects may not be considered service-connected unless the 
underlying disease or injury was otherwise aggravated in 
service.  38 C.F.R. § 3.306(b)(1).  

On August 2002 VA examination, the veteran reported having an 
inverted right nipple "most of the time."  However, the 
record does not contain any competent (medical) evidence that 
an inverted right nipple is a chronic residual of the breast 
reduction surgery in service.  The record contains reports of 
private gynecological and breast examinations between May 
1989 and October 1999.  The only notation of an inverted 
nipple in these records was in November 1990.  The August 
2002 VA examiner did not note an inverted right nipple on 
clinical examination, even though the veteran had alleged it 
as a residual of her surgery.  In fact, the veteran herself 
has indicated that she does not always have an inverted right 
nipple.  The evidence does not show that an inverted nipple, 
if any, is a chronic residual of breast reduction surgery 
that would exceed the usual effects of such surgery.   

The veteran has also stated that she was unable to breastfeed 
because the breast reduction surgery cut her milk ducts; 
however, an August 1995 private treatment record specifically 
notes that she was still experiencing leakage from her 
breasts, even though she had stopped breast feeding four 
weeks prior.  Hence, the competent (medical) evidence of 
record does not support (but contradicts) the contention that 
the breast reduction surgery prevented the veteran from being 
able to breast feed.

While the veteran has stated she is unhappy with the scarring 
and results of the breast reduction surgery, the Board does 
not find that this subjective dissatisfaction constitutes a 
medical "disability" for which service connection may be 
granted.  Notably, prior to undergoing the elective procedure 
she was specifically advised that scarring would be an 
expected effect of the breast reduction surgery.  There is no 
competent evidence, no examiner has commented, that the 
scarring in this case is other than what would be a usual 
effect.  The veteran's own opinion that her scarring is 
excessive is not competent evidence as she lacks medical 
expertise.  The preponderance of the evidence is against this 
claim; hence, it must be denied.

Depression as Secondary to Residuals of Breast Reduction 
Surgery

Service connection as secondary to a service-connected 
disability is warranted where the disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection 
claim are:  (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.  

Regarding the claim seeking service connection for depression 
as secondary to breast reduction surgery residuals, the 
second of the above- outlined legal requirements is not met 
because residuals of breast reduction surgery are not service 
connected, and the above decision denies service connection 
for such condition.  See Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Accordingly, the claim must be denied as lacking 
legal merit under the law.   See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for residuals of breast reduction surgery 
is denied.

Service connection for depression as secondary to breast 
reduction surgery residuals is denied.

REMAND

On April 2006 VA examination, the veteran reported receiving 
psychiatric treatment from Dr. S., Dr. J., and M. G. as 
recently as in January 2006.  These records may be pertinent 
to the claim seeking service connection for depression and 
should be associated with the claims file.

During the VA examination, the veteran reported for the first 
time that she had been raped by a fellow service member when 
she was 18 years old.  She said she did not report the rape 
to anyone, but that a month and a half later, she was 
admitted as an inpatient to a psychiatric ward for suicidal 
ideation because she felt like she was having a nervous 
breakdown due to the rape and because she had been accused of 
stealing another girl's pants.  SMRs show the veteran was a 
psychiatric inpatient in January 1985.  These records mention 
that the veteran had stolen a girl's pants; they contain 
nothing suggesting that she had alleged being raped in 
service.  (They note that when she was in high school, she 
tried to get attention by lying and telling a teacher that 
her father had raped her.)  Histrionic personality disorder, 
adjustment disorder, and episodic substance abuse were 
diagnosed.  The record does not contain any evidence prior to 
her statement on April 2006 VA examination that she was raped 
during service.  As the veteran had not previously raised 
rape as an event in service that may have led to depression, 
development regarding such alleged incident was not been 
completed.  While she has not alleged that she has post-
traumatic stress disorder (PTSD), and the record does not 
contain such a diagnosis, given these recent allegations, the 
guidelines in 38 C.F.R. § 3.304(f)(3), regarding development 
of personal assault stressors for PTSD claims, to inform her 
of the type of evidence she could submit to substantiate her 
allegation that a rape in service caused her current 
psychiatric disorder should be followed.  For example, 
evidence from sources other than the veteran's service 
records can be used to help determine whether a rape 
occurred.  

The April 2006 examiner provided Axis I diagnoses of major 
depressive disorder, dysthymia, and generalized anxiety 
disorder.  She opined that these diagnoses were chronic, had 
their onset in the military, and were "mostly caused by the 
trauma of the rape and chronic difficulties coping with work 
related stressors due to probably premilitary deficiencies in 
coping skills and lack of education dealing with work place 
issues."  She commented that post partum depression and 
adjustment disorder diagnosed during service were acute and 
transitory conditions that had resolved themselves.  In July 
2006, the examiner responded to the RO's request to clarify 
her opinion, by disregarding the alleged rape, as there was 
no evidence of a rape occurring in service, and focusing, 
instead, on work related stressors.  The examiner provided 
the following clarification: "It is more likely than not 
that work related stressors alone would be sufficient to 
support the [Axis I] diagnoses . . . and the causal 
relationship to the veteran's military service."  She did 
not provide a rationale for her opinion, so the RO requested 
an additional clarifying opinion and listed the veteran's 
work related stressors.  In an August 2006 addendum, the 
examiner stated that after reevaluating the facts, the Axis I 
diagnoses she provided "were not caused by a result of a 
service related stressor."  The examiner did not provide a 
rationale for this opinion.  Additionally, the examiner did 
not address the relationship that any post-service stressors, 
to include her mother's death, her divorce, or her financial 
difficulties, may have had on her current diagnosis. 

The veteran's representative argues that none of the VA 
examiner's opinions have contained a rationale and that the 
RO erred when it relied on the August 2006 addendum over the 
July 2006 addendum absent any supporting rationale to explain 
the change of opinion.  As the opinions engendered by the 
April 2006 examination contradict themselves without 
supporting rationale to explain the differences, another VA 
examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the veteran of the 
type of evidence she may submit to support 
her allegations that she was raped during 
service as outlined by 38 C.F.R. 
§ 3.304(f)(3) and M21-1MR, IV.ii.1.D.17.  
The RO should also ask the veteran to 
identify all sources of psychiatric/mental 
health treatment/evaluations she has 
received and to provide releases for 
records of all such treatment or 
evaluation.  Of particular interest are 
treatment records from Dr. J., Dr. S., and 
M. G.  The RO should obtain complete 
records of all such treatment and 
evaluations from all sources identified by 
the veteran. 

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
other than the April 2006 VA examiner to 
ascertain the nature and likely etiology of 
her psychiatric disability.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should determine the relevant 
diagnosis and should provide an opinion as 
to whether it is at least as likely as not 
(a 50% or better probability) that the 
psychiatric disability diagnosed was 
incurred in or aggravated during the 
veteran's military service, to include any 
event that might have occurred during 
service.  [In this regard, the RO should 
make a determination as to what stressor 
event in service has been verified, and 
notify the examiner of the determination 
prior to the examination.]  The examiner 
must explain the rationale for all opinions 
expressed.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
give the veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


